         Case 2:20-cv-01352-APG-DJA Document 17 Filed 08/25/20 Page 1 of 1



 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 JAMES COFFEE and PAMELA COFFEE,                    Case No.: 2:20-cv-01352-APG-DJA

 4        Plaintiff                              Order Denying Motion to Dismiss as Moot

 5 v.                                                          [ECF No. 10]

 6 WYNDHAM VACTION RESORTS, INC., et
   al.
 7
       Defendants
 8

 9       In light of the amended complaint (ECF No. 12)

10       I ORDER that defendant Wyndham Resort Development Corporation’s motion to dismiss

11 (ECF No. 10) is DENIED as moot.

12       DATED this 25th day of August, 2020.

13

14                                                 ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
